COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                           No. 08-14-00014-CR
                                               §
                             State,                              Appeal from the
                                               §
 v.                                                             171st District Court
                                               §
 PHILLIP ANDREW FRIAS,                                       of El Paso County, Texas
                                               §
                             Appellee.                         (TC# 20130D03266)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                           '
June 5, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robin Norris, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before June 5, 2015.

       IT IS SO ORDERED this 30th day of April, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.